Case 1:19-cr-00499-ALC Document 71 Filed 09/03/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

ee 2 ee ee ee) x
UNITED STATES OF AMERICA :
~against- : ORDER
Jose Martes
19-CR-499 (ALC)
: Docket #
ee ee eee ee x
Andrew L. Carter, Jr. | DISTRICT JUDGE:
Judge's Name

The C.J.A. attorney assigned to this case

esse Siegel

J 8 is hereby ordered substituted

 

Attorney's Name

and the representation of the defendant in the above captioned

Richard Ma

Matter is assigned to , NUNC-PRO-TUNC .

 

Attorney's Name

7 Cag

UNITED STATES DISTRICT JUDGE

9/2/21
Dated: New York, New York

 

 
